Exhibit 10.5

CONFIDENTIAL

 

 

 

 

 

 

SHAREHOLDERS’ VOTING RIGHTS PROXY AGREEMENT

 

 

 

Weiwei Jie

Yanliang Han

Anhui Avi-Trip Technology Co., Ltd.

Jie Run Consulting Management (Shenzhen) Co., Ltd.

 

 

 

 

FEBRUARY 16，2016

 

 

 

 

 

 

 



 

 

 

SHAREHOLDERS’ VOTING RIGHTS PROXY AGREEMENT



 

This SHAREHOLDERS’ VOTING RIGHTS PROXY AGREEMENT (this “AGREEMENT”) is entered
into as of FEBRUARY 16, 2016 by and among the following Parties:

 

(1) YANLIANG HAN

 

IDENTITY CARD NUMBER: 342401198410025951

 

(2) WEIWEI JIE

 

IDENTITY CARD NUMBER: 34240119890802646X

 

(3) Anhui Avi-Trip Technology Co., Ltd. ( "AVI TRIP")

 

(4) Jie Run Consulting Management (Shenzhen) Co., Ltd. (“Jie Run”)

 

(The above parties shall hereinafter be individually referred to as a “PARTY”
and collectively, “PARTIES”. Yanliang Han, Weiwei Jie shall hereinafter be
individually referred to as a “PERSONAL SHAREHOLDER” and collectively, “PERSONAL
SHAREHOLDERS”, Personal Shareholders and AVI TRIP shall hereinafter be
individually referred to as a “SHAREHOLDER” and collectively, “SHAREHOLDERS”.)

 

WHEREAS:

 

1. As of the date of this Agreement, YANLIANG HAN and WEIWEI JIE are the
enrolled shareholders of AVI TRIP, legally holding all the equity in AVI TRIP,
of which Yanliang Han holding 40% interest, Weiwei Jie holding 60%.

 

2. The Shareholders intend to severally entrust the individual designated by JIE
RUN with the exercises of their voting rights in Target Company (as defined
below) while JIE RUN is willing to designate such an individual.

 

The Parties hereby have reached the following agreement upon friendly
consultations:

 

ARTICLE 1 VOTING RIGHTS ENTRUSTMENT

 

1.1 Under this Agreement, “TARGET COMPANY” shall mean, to Yanliang Han ,Weiwei
Jie and AVI TRIP.

 



2

 

 

1.2 The Shareholders hereby irrevocably undertake to respectively sign the
Entrustment Letter after execution of the Agreement to respectively entrust the
personnel designated by JIE RUN (“TRUSTEES”) to exercise the following rights
enjoyed by them as shareholders of Target Company in accordance with the then
effective articles of association of Target Company (collectively, the
“ENTRUSTED RIGHTS”):

 

(1) Proposing to convene and attending shareholders’ meetings of Target Company
as proxy of the Shareholders according to the articles of association of Target
Company;

 

(2) Exercising voting rights as proxy of the Shareholders, on issues discussed
and resolved by the shareholders’ meeting of Target Company, including but not
limited to the appointment and election for the directors, general manager and
other senior management personnel of Target Company.

 

The above authorization and entrustment is granted subject to the status of
trustees as PRC citizens and the approval by JIE RUN. Upon and only upon written
notice of dismissing and replacing Trustee(s) given by JIE RUN to the
Shareholders, the Shareholders shall promptly entrust another PRC citizen then
designated by JIE RUN to exercise the above Entrusted Rights, and once new
entrustment is made, the original entrustment shall be replaced; the
Shareholders shall not cancel the authorization and entrustment of the
Trustee(s) otherwise.

 

1.3 The Trustees shall perform the entrusted obligation within the scope of
entrustment in due care and prudence and in compliance with laws; the
Shareholders acknowledge and assume relevant liabilities for any legal
consequences of the Trustees’ exercise of the foregoing Entrusted Rights.

 

1.4 The Shareholders hereby acknowledge that the Trustees are not required to
seek advice from the Shareholders prior to their respective exercise of the
foregoing Entrusted Rights. However, the Trustees shall inform the Shareholders
in a timely manner of any resolution or proposal on convening interim
shareholders’ meeting after such resolution or proposal is made.

 

ARTICLE 2 RIGHT TO INFORMATION

 

2.1 For the purpose of exercising the Entrusted Rights under this Agreement, the
Trustees are entitled to know the information with regard to Target Company’s
operation, business, clients, finance, staff, etc., and shall have access to
relevant materials of Target Company. Target Company shall adequately cooperate
with the Trustees in this regard.

 



3

 

 

ARTICLE 3 EXERCISE OF ENTRUSTED RIGHTS

 

3.1 The Shareholders will provide adequate assistance to the exercise of the
Entrusted Rights by the Trustees, including execution of the resolutions of the
shareholders’ meeting of Target Company or other pertinent legal documents made
by the Trustee when necessary (e.g., when it is necessary for examination and
approval of or registration or filing with governmental departments).

 

3.2 If at any time during the term of this Agreement, the entrustment or
exercise of the Entrusted Rights under this Agreement is unenforceable for any
reason except for default of any Shareholder or Target Company, the Parties
shall immediately seek a most similar substitute for the unenforceable provision
and, if necessary, enter into supplementary agreement to amend or adjust the
provisions herein, in order to ensure the realization of the purpose of this
Agreement.

 

ARTICLE 4 EXEMPTION AND COMPENSATION

 

4.1 The Parties acknowledge that JIE RUN shall not be requested to be liable for
or compensate (monetary or otherwise) other Parties or any third party due to
exercise of Entrusted Rights by the Trustees designated by JIE RUN under this
Agreement.

 

4.2 Target Company and the Shareholders agree to compensate JIE RUN for and hold
it harmless against all losses incurred or likely to be incurred by it due to
exercise of the Entrusted Rights by the Trustees designated by JIE RUN,
including without limitation any loss resulting from any litigation, demand
arbitration or claim initiated or raised by any third party against it or from
administrative investigation or penalty of governmental authorities.

 

However, the Shareholders and Target Company will not compensate for losses
incurred due to willful misconduct or gross negligence of JIE RUN.

 

ARTICLE 5 REPRESENTATIONS AND WARRANTIES

 

5.1 Each of the Personal Shareholders hereby severally and jointly represents
and warrants that:

 

5.1.1 Each of the Personal Shareholders is a PRC citizen with full capacity and
with full and independent legal status and legal capacity to execute, deliver
and perform this Agreement, and may act independently as a subject of actions.

 

5.1.2 Each of the Personal Shareholders has full right and authorization to
execute and deliver this Agreement and other documents that are related to the
transaction referred to herein and to be executed by them. They have full right
and authorization with respect to consummate the transaction referred to herein.

 



4

 

 

5.1.3 This Agreement shall be executed and delivered by the Personal
Shareholders lawfully and properly. This Agreement constitutes the legal and
binding obligations on them and is enforceable on them in accordance with its
terms and conditions hereof.

 

5.1.4 The Personal Shareholders are enrolled and legal shareholders of Target
Company as of the effective date of this Agreement, and except the rights
created by this Agreement, the Option Agreement entered into by JIE RUN, Target
Companies and them on FEBRUARY 16, 2016 (the “OPTION AGREEMENT”), as well as the
Equity Pledge Agreement entered into by JIE RUN and Target Company and them on
FEBRUARY 16, 2016, (the “EQUITY PLEDGE AGREEMENT”), there exists no third party
right on the Entrusted Rights. Pursuant to this Agreement, the Trustees may
fully and sufficiently exercise the Entrusted Rights in accordance with the then
effective articles of association of Target Company.

 

5.1.5 Considering the fact that according to Equity Pledge Agreement,
considering the fact that Personal Shareholders will set aside all the equity
interest held thereby in relevant Target Company as security to secure the
performance by them of their obligations under the Option Agreement entered into
between them respectively and JIE RUN as of FEBRUARY 16, 2016, Personal
Shareholders undertake to make full and due performance of the obligations under
Option Agreement during the valid term of this Agreement, and they will not be
in conflict with any stipulation under Option Agreement, which are likely to
have impact on the exercise of he Entrusted Rights the Trustees under this
Agreement.

 

5.1.6 Considering the facts that the Target Company entered into the Exclusive
Agreement (the “SERVICE AGREEMENT”) on FEBRUARY 16, 2016 with JIE RUN, the
Option Agreement with JIE RUN and the Shareholders on FEBRUARY 16，2016, and that
the Shareholders of Target Company will set aside all equity interest held
thereby in Target Company as security to secure the performance of the
contractual obligations under the above two agreements by Target Company, the
Personal Shareholders undertake to, during the valid term of this Agreement,
procure the full and due performance of Target Company of any and all its
obligations under the Service Agreement, the Option Agreement, and warrant that
no adverse impact on the exercise of the Entrusted Rights hereunder by the
Trustees will be incurred due to the breach of the Exclusive Service Agreement,
Option Agreement by Target Company.

 



5

 

 

5.2 JIE RUN (excluding the person designated by it) hereby represents and
warrants that:

 

5.2.1 it is a company with limited liability properly registered and legally
existing under PRC laws, with an independent corporate legal person status, and
with full and independent legal status and legal capacity to execute, deliver
and perform this Agreement and may act independently as a subject of actions;
and

 

5.2.2 it has the full corporate power and authority to execute and deliver this
Agreement and all the other documents to be entered into by it in relation to
the transaction contemplated hereunder, and has the full power and authority to
consummate such transaction.

 

5.3 Target Company other than AVI TRIP hereby in respect of themselves
respectively represents and warrants that:

 

5.3.1 it is a company with limited liability properly registered and legally
existing under PRC laws, with an independent legal person status, and with full
and independent legal status and legal capacity to execute, deliver and perform
this Agreement and may act independently as a subject of actions; and

 

5.3.2 it has the full corporate power and authority to execute and deliver this
Agreement and all the other documents to be entered into by it in relation to
the transaction contemplated hereunder, and has the full power and authority to
consummate such transaction.

 

5.3.3 the Shareholders are enrolled shareholders as of the effective date of
this Agreement, legally holding their respective equity interests. Except rights
created by this Agreement, the Equity Pledge Agreement and the Option Agreement,
there exists no third party right on the Entrusted Rights. Pursuant to this
Agreement, the Trustees may fully and sufficiently exercise the Entrusted Rights
in accordance with the then effective articles of association of Target Company.

 

5.3.4 Considering the Service Agreement and the Option Agreement signed by
Target Company and JIE LUN, the Shareholders of Target Company will, during the
valid term of this Agreement, set aside all the equity interest held thereby in
Target Company as security to secure the performance of the contractual
obligations by Target Company, , and warrant that no adverse impact on the
exercise of the Entrusted Rights hereunder by the Trustees will be incurred due
to the breach of the Exclusive Service Agreement, the Option Agreement by Target
Company.

 

5.4 AVI TRIP hereby in respect of itself represents and warrants that:

 

5.4.1 it is a company with limited liability properly registered and legally
existing under PRC laws, with an independent legal person status, and with full
and independent legal status and legal capacity to execute, deliver and perform
this Agreement and may act independently as a subject of actions; and

 

5.4.2 it has the full corporate power and authority to execute and deliver this
Agreement and all the other documents to be entered into by it in relation to
the transaction contemplated hereunder, and has the full power and authority to
consummate such transaction.

 



6

 

 

5.4.3 As of the effective date of this Agreement, Yanliang Han and Weiwei Jie
are enrolled shareholders, legally holding the equity interest in AVI TRIP.
Except rights created by this Agreement, the Equity Pledge Agreement and the
Option Agreement, in respect of AVI TRIP, there exists no third party right on
the Entrusted Rights. Pursuant to this Agreement, the Trustees may fully and
sufficiently exercise the Entrusted Rights according to the then effective
articles of association of AVI TRIP.

 

5.4.4 As of the effective date of this Agreement and in respect of Target
Company in which it holds equity interest, it is enrolled shareholder. Except
rights created by this Agreement, the Option Agreement and the Equity Pledge
Agreement, there exists no third party right on the Entrusted Rights. Pursuant
to this Agreement, the Trustees may fully and sufficiently exercise the
Entrusted Rights according to the then effective articles of association of
Target Company.

 

5.4.5 Considering the fact that according to the Equity Pledge Agreement, it
shall set aside all equity interest held thereby in relevant Target Company as
security to secure the performance of its obligations under the Option
Agreement. AVI TRIP undertakes to make full and due performance of the Option
Agreement during the valid term of this Agreement and that it will not be in
conflict with any term under the Option Agreement, which may have impact on the
exercise of the Entrusted Rights by the Trustees under this Agreement.

 

5.4.6 Considering the fact that according to the Equity Pledge Agreement, that
Shareholders of Target Company will set aside all the equity interest held
thereby in Target Company as security to secure the performance of the
contractual obligations by Target Company under the Exclusive Service Agreement,
Option Agreement, AVI TRIP undertakes to, during the valid term of this
Agreement, procure the full and due performance of any and all obligations under
the Exclusive Service Agreement and Option Agreement by the Target Company in
which it holds equity interest, and warrants that no adverse impact on the
exercise of the Entrusted Rights hereunder by the Trustees will be incurred due
to breaching the Exclusive Service Agreement, or Option Agreement by Target
Company.

 

ARTICLE 6 TERM OF AGREEMENT

 

6.1 This Agreement takes effect from the date of due execution of all the
Parties hereto, with the valid term of twenty (20) years, unless terminated in
advance by written agreement of all the Parties or according to Article 8.1 of
this Agreement. This Agreement shall automatically renew for another one (1)
year when the term (whether original or extended, if applicable) of this
Agreement is due, unless JIE RUN gives a thirty-day (30) notice in writing to
the other Parties of the cancellation of such renewal.

 



7

 

 

6.2 In case that a Shareholder transfers all of the equity interest held by it
in Target Company with prior consent of JIE RUN, such Shareholder shall no
longer be a Party to this Agreement whilst the obligations and commitments of
the other Parties under this Agreement shall not be adversely affected thereby.

 

ARTICLE 7 NOTICE

 

7.1 Any notice, request, demand and other correspondences made as required by or
in accordance with this Agreement shall be made in writing and delivered to the
relevant Party.

 

7.2 The abovementioned notice or other correspondences shall be deemed to have
been delivered when (i) it is transmitted if transmitted by facsimile or telex,
or (ii) it is delivered if delivered in person, or (iii) when five (5) days have
elapsed after posting the same if posted by mail.

 

ARTICLE 8 DEFAULT LIABILITY

 

8.1 The Parties agree and confirm that, if any of the Parties (the “DEFAULTING
PARTY”) breaches substantially any of the provisions herein or fails
substantially to perform any of the obligations hereunder, such a breach or
failure shall constitute a default under this Agreement (a “DEFAULT”). In such
event any of the other Parties without default (a “NON-DEFAULTING PARTY”) who
incurs losses arising from such a Default shall have the right to require the
Defaulting Party to rectify such Default or take remedial measures within a
reasonable period. If the Defaulting Party fails to rectify such Default or take
remedial measures within such reasonable period or within ten (10) days of a
Non-defaulting Party’s notifying the Defaulting Party in writing and requiring
it to rectify the Default, then the relevant Non-defaulting Party shall be
entitled to choose at its discretion to (1) terminate this Agreement and require
the Defaulting Party to indemnify all damages, or (2) require specific
performance by the Defaulting Party of this Agreement and indemnification
against all damages.

 

8.2 Without limiting the generality of Article 8.1 above, any breach by any
Shareholder of the Option Agreement or Equity Pledge Agreement shall be deemed
as having constituted the breach by such Shareholder of this Agreement; any
breach by Target Company of the Exclusive Service Agreement or Option Agreement
shall be deemed as having constituted the breach by Target Company of this
Agreement.

 



8

 

 

8.3 The Parties agree and confirm, the Shareholders or Target Company shall not
request the termination of this Agreement for whatsoever reason and under
whatsoever circumstance, except otherwise stipulated by laws or this Agreement.

 

8.4 Notwithstanding any other provisions herein, the validity of this Article
shall not be affected by the suspension or termination of this Agreement.

 

ARTICLE 9 MISCELLANEOUS

 

9.1 This Agreement shall be prepared in Chinese language in four (4) original
copies, with each involved Party holding one (1) hereof.

 

9.2 The conclusion, validity, execution, amendment, interpretation and
termination of this Agreement shall be governed by laws of the PRC.

 

9.3 Any disputes arising from and in connection with this Agreement shall be
settled through consultations among the Parties involved, and if the Parties
involved fail to reach an agreement regarding such a dispute within thirty (30)
days of its occurrence, such dispute shall be submitted to China International
Economic and Trade Arbitration Commission for arbitration in Guangzhou in
accordance with the arbitration rules of such commission, and the arbitration
award shall be final and binding on all the Parties involved.

 

9.4 Any rights, powers and remedies empowered to any Party by any provisions
herein shall not preclude any other rights, powers and remedies enjoyed by such
Party in accordance with laws and other provisions under this Agreement, and a
Party’s exercise of any of its rights, powers and remedies shall not preclude
its exercise of other rights, powers and remedies of it.

 

9.5 Any failure or delay by a Party in exercising any of its rights, powers and
remedies hereunder or in accordance with laws (the “PARTY’S RIGHTS”) shall not
lead to a waiver of such rights, and the waiver of any single or partial
exercise of the Party’s Rights shall not preclude such Party from exercising
such rights in any other way or exercising the remaining part of the Party’s
Rights.

 

9.6 The titles of the Articles contained herein are for reference only, and in
no circumstances shall such titles be used for or affect the interpretation of
the provisions

 

9.7 Each provision contained herein shall be severable and independent from each
of other provisions. If at any time any one or more articles herein become
invalid, illegal or unenforceable, the validity, legality or enforceability of
the remaining provisions herein shall not be affected thereby.

 



9

 

 

9.8 Upon execution, this Agreement shall replace any other previous legal
documents entered into by relevant Parties on the same subject matter.

 

9.9 Any amendments or supplements to this Agreement shall be made in writing and
shall take effect only when properly signed by the Parties to this Agreement.
Notwithstanding the preceding sentence, considering that the rights and
obligations of each Target Company and its Shareholders are independent and
severable from each other, in case that the amendment or supplement to this
Agreement is intended to have impact upon one of the Target Companies and its
Shareholders, such amendment or supplement requires only the approval of JIE
RUN, the Target Company and its Shareholder while no consent is necessary from
the other Target Companies and their Shareholders (to the extent that the
amendment or supplement does not have impact upon such other Shareholders).

 

9.10 In respect of the Shareholder and Target Company, they shall not assign any
of their rights and/or transfer any of their obligations hereunder to any third
parties without prior written consent from JIE RUN; JIE RUN shall have the right
to assign any of its rights and/or transfer any of its obligations hereunder to
any third parties designated by it after giving notice to the Shareholders.

 

9.11 This Agreement shall be binding on the legal successors of the Parties.

 

9.12 The rights and obligations of Target Companies are severable and
independent, performance of this Agreement by any Shareholder and any Target
Company shall not affect the performance by the other Shareholders and other
Target Companies.

 

9.13 Notwithstanding any provision to the contrary in this Agreement, new
companies other than the Target Companies and their shareholder(s) can be
included as one party to this Agreement by signing the Acknowledgement Letter in
the form of this Agreement. The new companies shall enjoy the same rights and
assume the same obligations as other Target Companies; the shareholder(s) of the
new companies shall enjoy the same rights and assume obligations as the other
Shareholders hereunder. Since the rights and obligations of the Target Company
and its Shareholder(s) under the Agreement are severable and independent, the
participation of the new target companies and their shareholders will not affect
the rights and obligations of the original Target Company and its Shareholders,
the participation of the new target companies only requires confirmation of JIE
RUN by signing. Each of the Target Companies hereby irrevocably and
unconditionally agrees to the participation of the new companies and their
shareholders, and further confirms that the shareholder(s) of any new target
company can entrust the Trustees to exercise the voting rights according to the
terms of this Agreement not necessarily with consent of the original Target
Companies or their relevant Shareholder(s).

 

[The remainder of this page is left blank]

 

10

 

 

IN WITNESS HEREOF, the following Parties have caused this Shareholders’ Voting
Rights Proxy Agreement to be executed as of the date first here above mentioned.

 

YANLIANG HAN

 

Signature by:  /s/ YANLIANG HAN  

 

WEIWEI JIE

 

Signature by:   /s/ WEIWEI JIE  

 

Anhui Avi-Trip Technology Co., Ltd. (Company chop)

 

Signed by:  /s/ Ronghua Wang   Name: Ronghua Wang   Position: Authorized
Representative  

 

Jie Run Consulting Management (Shenzhen) Co., Ltd. (Company chop)

 

Signed by:  /s/ Lizeng Wan   Name: Lizeng Wan   Position: Authorized
Representative  

 

 

11

 

